UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


VANGUARD GRAPHICS LLC,
d/b/a Vanguard Printing; and
KOURSA, INC.,
                                     Plaintiffs,

                      v.                                                 3:17-CV-1322
                                                                           (FJS/ML)
HARTFORD FIRE INSURANCE COMPANY,

                                     Defendant.


APPEARANCES                                         OF COUNSEL

BOND, SHOENECK & KING, PLLC                         BRENDAN M. SHEEHAN, ESQ.
One Lincoln Center                                  THOMAS R. SMITH, ESQ.
Syracuse, New York 13202
Attorneys for Plaintiffs

MOUND, COTTON, WOLLAN &                             LLOYD A. GURA, ESQ.
GREENGRASS LLP                                      SANJIT SHAH, ESQ.
One New York Plaza
44th Floor
New York, New York 10004
Attorneys for Defendant

SCULLIN, Senior Judge


                       MEMORANDUM-DECISION AND ORDER

                                    I. INTRODUCTION

       Pending before the Court are Plaintiffs’ motion for partial summary judgment, see Dkt.

No. 54, and Defendant’s cross-motion for summary judgment, see Dkt. No. 55, brought

pursuant to Rule 56 of the Federal Rules of Civil Procedure.




                                              -1-
                                         II. BACKGROUND

          In late 2014, Plaintiff Koursa purchased a 2001 Heidelberg Sunday 4000 printing press

(the “Press”) from a company in Denmark. See Dkt. No. 54-2, Pls’ Stmt. of Facts, at ¶ 4.

Following that purchase, Plaintiff Koursa entered into a services agreement with Total Press

Sales and Service, LLC (“Total Press”), pursuant to which Total Press was required to

dismantle the Press in Denmark, transport it to the United States, and install it at a yet-to-be

identified site. See id. at ¶ 6. In an amendment to that services agreement, the Press

components were to be stored in two warehouse locations in New Jersey, owned and operated

by Trans American Trucking Service, Inc., until Plaintiff Koursa made a final determination as

to where the Press would be installed. See id. at ¶ 8.

          In the spring of 2016, the principal owner of Plaintiff Koursa acquired an indirect

ownership interest in Plaintiff Vanguard; and, on March 31, 2016, Plaintiffs entered into an

agreement pursuant to which Plaintiff Vanguard leased the Press from Plaintiff Koursa. See id.

at ¶¶ 9-10. Plaintiff Koursa assigned its rights and obligations under the services agreement

with Total Press to Plaintiff Vanguard. See id. at ¶ 11. Total Press agreed to deliver the Press

components to Plaintiff Vanguard’s plant in Ithaca, New York, and install it at that location.

See id.

          In the process of transporting, delivering, and installing the Press at Plaintiff Vanguard’s

plant, Total Press—or its agents or subcontractors—caused physical damage to various

components of the Press. See id. at ¶¶ 12-13. It also caused damage to Plaintiff Vanguard’s

rear parking lot. See id. at ¶ 14. Some of the damage was caused in the process of loading parts

of the Press onto trucks and transporting them from the warehouse locations to the plant,

whereas damage to other parts of the Press occurred after arrival at the plant during the process


                                                  -2-
of uncrating the parts, staging them for assembly, and moving them into place for installation.

See id. at ¶¶ 15-16. The “rigging contractor,” Britton Services, also caused damage to the Press,

including to Print Unit Number 3, when it set the print unit on wood blocks prior to installation

and one of the blocks collapsed, thus causing the print unit to fall to the ground. See id. at

¶¶ 17-20.

       According to the schedules Total Press provided to Plaintiff Vanguard, the Press was

supposed to be fully installed and ready for commercial operation by late October or early

November, no later than November 9, 2016. See id. at ¶ 32. However, the Press was inoperable

when it arrived at Plaintiff Vanguard’s plant in August 2016. See Dkt. No. 1, Compl., at ¶ 17.

It was not fully repaired and put into operation until May 2017. See Dkt. No. 55-18, Def’s

Stmt. of Facts, at ¶ 30.

       Plaintiffs Vanguard and Koursa were named insureds of a Special Multi-Flex Business

Insurance Policy (the “Policy”) that Defendant issued for April 1, 2016 through April 1, 2017.

See Dkt. No. 54-2 at ¶ 21. According to Plaintiffs, the Policy provided “all risk” coverage,

meaning Defendant provided coverage for direct physical loss or damage to “Covered

Property,” unless excluded or limited in the Policy. See id. at ¶ 22. 1

       On April 28, 2017, Plaintiff Vanguard made a formal claim for losses it sustained as a

result of the direct physical damage to the Press and the lost business income and extra expense

that it incurred as a result of the damaged Press. See id. at ¶ 61. Defendant investigated that

claim from May 2017 until September 25, 2017, when it issued a denial of coverage. See id. at

¶ 62. Defendant initially disclaimed coverage based upon an exclusion for property in the care,




1
  Defendant does not deny this point, but it contends that the scope of coverage under the Policy
is a question of law. See Dkt. No. 56, Def’s Response to Pls’ Stmt. of Facts, at ¶ 23.
                                                -3-
custody and control of the insured, and under an exclusion entitled “Acts, Errors or Omissions.”

See id. at ¶ 63. However, after receiving additional information from Plaintiff Vanguard,

Defendant issued a revised denial letter on October 19, 2017, eliminating its reliance on the

care, custody and control exclusion, but continuing to rely on the Acts, Errors or Omissions

exclusion, and, in particular, a portion of that exclusion that excludes damages arising from

“workmanship.” See id. at ¶ 64.

       In response, Plaintiffs filed their complaint in this action on December 6, 2017. See

generally Dkt. No. 1. In Plaintiffs’ complaint, they alleged a cause of action for a declaratory

judgment that they are entitled to coverage under the Policy for (1) the cost in parts and labor to

repair and replace the physical damage to the Press and the parking lot; (2) the cost in parts and

labor to complete installation of the Press; (3) the cost to retain and utilize a printing service

provider and supplier to assess and remediate the damage to the Press; (4) lost business income;

(5) lost labor and delayed maintenance savings; and (6) the cost of Plaintiff Vanguard’s lease

payments to Plaintiff Koursa pursuant to the equipment lease agreement from August 2016 to

May 2017. See id. at ¶¶ 35-41(a)-(f). Plaintiffs’ second cause of action is for a judgment

affixing the amount of money to which Plaintiffs are entitled under the Policy. See id. at ¶¶ 42-

43. Pending before the Court are Plaintiffs’ motion for partial summary judgment with respect

to their claim for a declaratory judgment, see Dkt. No. 54, and Defendant’s motion for summary

judgment dismissing Plaintiffs’ complaint in its entirety, see Dkt. No. 55.




                                                 -4-
                                       III. DISCUSSION

   A. Legal standard governing motions for summary judgment

   Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

Under this Rule, the entry of summary judgment is warranted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). When deciding a summary judgment motion, a court must resolve

any ambiguities and draw all reasonable inferences in a light most favorable to the nonmoving

party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted).


   B. Plaintiff Koursa’s standing in this action

   As an initial matter, Defendant contends in its motion for summary judgment that Plaintiff

Koursa does not have standing to bring this action because it did not suffer any damages. See

generally Dkt. No. 55-19, Def’s Memorandum in Support, at 24. Specifically, Defendant

argues that Plaintiff Koursa did not sustain any loss of business income as a result of the

damage to the Press because Plaintiff Vanguard paid Plaintiff Koursa all of the lease payments

to which it was entitled pursuant to their lease agreement while the Press was inoperable. See

id. Plaintiffs, to the contrary, assert that Plaintiff Vanguard did not make all such payments to

Plaintiff Koursa because the Press was not operational; and, in fact, Plaintiff Koursa never

received $116,400 of rental income. See Dkt. No. 59, Pls’ Memorandum in Opposition, at 28.

Plaintiffs contend that such outstanding payments plainly constitute lost “Business Income”

under the Policy because that term expressly includes “Rental Income and Royalties.” See id.

(citing Dkt. No. 54-2 at ¶ 82).

       Under New York law, “[p]arties to an insurance contract, i.e., the issuer, a named

insured or a person claiming to be an insured under the policy, may bring a declaratory

                                               -5-
judgment action against each other when an actual controversy develops concerning the extent

of coverage, the duty to defend, or other issues arising from the insurance contract[.]” Bierzo

Constr. Corp., LLC v. Everest Nat’l Ins. Co., No. 113011/07, 2009 WL 1059899 (Sup. Ct. N.Y.

Cnty. Apr. 14, 2009) (citing Lang v. Hanover Ins. Co., 3 N.Y.3d 350, 787 N.Y.S.2d 211

[2004]); see also Rosano v. Freedom Boat Corp., No. 13-CV-842 (SJF)(AYS), 2015 WL

4162754, *4 (E.D.N.Y. July 8, 2015) (noting that “‘[o]nly the policy owner has standing to sue

based on an insurance policy.’” (quoting Pike v. New York Life Ins. Co., 72 A.D.3d 1043, 1049,

901 N.Y.S.2d 76 (App. Div. 2d Dep’t 2010))). Plaintiff Koursa is a named insured of the

Policy. See Dkt. No. 54-5, Smith Decl., Ex. 1 at 10; see also Dkt. No. 54-2 at ¶ 21. As such,

the Court finds that Plaintiff Koursa has standing to sue Defendant for a declaratory judgment

enforcing the terms of that Policy. Insofar as Defendant asserts that Plaintiff Koursa has not

suffered any damages as a result of the alleged breach of the Policy, Defendant would need to

make that argument at trial. There is a genuine dispute of fact; and, thus, it is the factfinder’s

responsibility to determine what amount of damages, if any, Plaintiff Koursa is entitled.


   C. The Acts, Errors or Omissions exclusion

   The parties do not dispute that the Press constituted “Covered Property” under the insurance

agreement or that the damage to the Press – which was caused primarily by cargo shifting in

transit and when a wood block supporting Print Unit Number 3 collapsed – constituted a

“covered event” under the Policy. See Dkt. No. 59 at 7 (citing Dkt. No. 55-19 at 15-19). The

primary dispute between the parties is whether the Acts, Errors or Omissions exclusion (the

“Exclusion”) in the insurance agreement precludes coverage for Plaintiffs’ losses. The

Exclusion provides that the Policy does not apply to loss or damage as a result of the following:




                                                -6-
          Acts, errors or omissions by you or others, whether before or after the
       acquisition of any Covered Property, in any of the following activities:

    (1) Planning, zoning, developing, surveying, testing or siting property;
    (2) Establishing or enforcing any building code, or any standard, ordinance or law
        about the construction, use, or repair of any property or materials, or requiring the
        tearing down of any property, including the removal of its debris; or
    (3) Any of the following as to any part of land, buildings, roads, water or gas mains,
        sewers, drainage ditches, levees, dams, other structures or facilities, or to or for
        any Covered Property:
    (a) Design, specifications, workmanship, repair, construction, renovation,
        remodeling, grading, compaction; or
    (b) Furnishing of work, materials, parts or equipment in connection with the design,
        specifications, workmanship, repair, construction, renovation, remodeling,
        grading or compaction.
                The Acts, Errors or Omissions Exclusion applies whether or not the
       property or facilities described above are Covered Property under this policy or on
       or away from a “Scheduled Premises”.
                But if direct physical loss or direct physical damage to Covered Property
       by fire, explosion or “Sprinkler Leakage” results, we will pay for the resulting loss
       or damage caused by that fire, explosion or “Sprinkler Leakage”.

See Dkt. No. 54-5, Ex. 1 at 64.2

       Specifically, the parties dispute whether faulty “workmanship” caused damage to the

Press, thus excluding it from coverage. Plaintiffs argue that none of the activities contemplated

by the Exclusion identify or relate to transporting, unloading, or installing equipment. See Dkt.

No. 54-1, Pls’ Memorandum in Support, at 16. Instead, Plaintiffs assert, the term

“workmanship” applies only to the development, construction, and maintenance of structures

and infrastructure on real property. See id. Defendant, to the contrary, contends that the

Exclusion is clear and unambiguous. See Dkt. No. 55-19 at 18. According to Defendant, the

parties do not dispute that the Press components were damaged as a result of Total Press’s




2
 References to page numbers in documents in the record are to the page numbers that the
Court’s Electronic Filing System generates.
                                                -7-
negligence when performing the work that they were hired to do. See id. at 19. Thus,

Defendant asserts that the Exclusion precludes coverage for the loss as “workmanship.” See id.

    “When a dispute arises involving the terms of an insurance contract, New York insurance

law provides that ‘”an insurance contract is interpreted to give effect to the intent of the parties

as expressed in the clear language of the contract.”’” Parks Real Estate Purchasing Group v.

St. Paul Fire & Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006) (quoting Morgan Stanley

Group Inc. v. New England Ins. Co., 225 F.3d 270, 275 (2d Cir. 2000) (quoting Beach v.

Travelers Indem. Co., 55 F.3d 114, 115 (2d Cir. 1995))) (other citation omitted). “When the

provisions are unambiguous and understandable, courts are to enforce them as written.” Id.

(citation omitted). “Whether a contract is ambiguous, however, is a ‘threshold question of law

to be determined by the court.’” Id. (quoting Duane Reade Inc. v. St. Paul Fire and Marine Ins.

Co., 411 F.3d 384, 390 (2d Cir. 2005)) (other citation omitted). “‘An ambiguity exists where

the terms of an insurance contract could suggest “more than one meaning when viewed

objectively by a reasonably intelligent person who has examined the context of the entire

integrated agreement and who is cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business.”’” Id. (quoting Morgan Stanley Group

Inc., 225 F.3d at 275 (quoting Lightfoot v. Union Carbide Corp., 110 F.3d 898, 906 (2d Cir.

1997))) (other citations omitted).

   “[T]o ‘negate coverage by virtue of an exclusion, an insurer must establish that the

exclusion is stated in clear and unmistakable language, is subject to no other reasonable

interpretation, and applies in the particular case and that its interpretation of the exclusion is the

only construction that [could] fairly be placed thereon.’” Id. (quoting Throgs Neck Bagels, Inc.

[v. GA Ins. Co. of N.Y.], 241 A.D.2d at 71, 671 N.Y.S.2d [66,] 69 [(1st Dep’t 1998)] (internal


                                                 -8-
quotation marks and citation omitted; alteration in original)). “Under New York insurance law,

‘[t]he burden, a heavy one, is on the insurer, and [i]f the language of the policy is doubtful or

uncertain in its meaning, any ambiguity must be resolved in favor of the insured and against the

insurer.’” Id. (quoting Pepsico, Inc. [v. Winterthur Int’l Am. Ins. Co.], 788 N.Y.S.2d [142,] 144

[(2nd Dep’t 2004)] (internal citations and quotations omitted; second alteration in original))

(other citations omitted).

    Both parties discuss the applicability of Broome Cnty. v. Traveler’s Indem. Co., in which the

defendant-insurance company sought to exclude coverage using a remarkably similar

exclusionary clause. See generally Broome Cnty. v. Traveler’s Indem. Co., 125 A.D.3d 1241

(3rd Dep’t 2015). In that case, during construction on a parking garage underneath a building

that the plaintiff owned, construction work caused silica dust to migrate up an elevator shaft and

disperse into all of the floors in the plaintiff’s building. See id. at 1241.

    The exclusionary clause stated that the defendant-insurance company “’[would] not pay for

loss or damage caused by or resulting from … [f]aulty, inadequate or defective’” “’(1)

[p]lanning, zoning, development, surveying, siting …’” “’(2) … workmanship, repair,

construction, renovation [or] remodeling[,]’” “’(3) [m]aterials used in repair, construction,

renovation, or remodeling; or (4) [m]aintenance.’” Id. at 1243-44. The plaintiff argued that the

exclusion was ambiguous – and thus must be construed in its favor – “because faulty

workmanship can relate to ‘the flawed quality of a finished product’ or to a ‘flawed process’ in

the construction work.” Id. at 1243.

    The court rejected the plaintiff’s argument, ultimately holding that “[r]eading all of these

subdivisions together and considering the clause as a whole, including its use of the disjunctive

‘or,’ the average insured would reasonably expect the exclusion to apply to the faulty


                                                  -9-
workmanship whether it was caused by a flawed process or measured by the flawed quality of

the finished product.” Id. at 1244 (citations omitted). “Contrary to plaintiff’s argument that the

clause is ambiguous because a term within it can be read in two different ways, an ambiguity is

not created if the policy is written to exclude coverage under both definitions.” Id. Thus,

according to the Broome Cnty. court, the term “workmanship” can constitute a “flawed product”

or a “flawed process.”

    Plaintiffs point out that the Broome Cnty. court applied the term “workmanship” in the

construction context, which is consistent with their position that “workmanship” applies only to

damages occurring in the framework of construction or development. See Dkt. No. 60, Pls’

Reply, at 7. Although Defendant contends that dismantling, transporting, and installing the

Press constituted a “flawed process,” see Dkt. No. 57, Def’s Memorandum in Opposition, at 16,

the Court finds that it is not analogous to the construction workers’ “flawed process” of

permitting silica dust to migrate through the elevator shaft in Broome Cnty.3 Furthermore,

Defendant did not submit evidence to show that it was the process that caused the Press’s

damage. For example, Defendant did not assert that the process of putting the print units on

wooden blocks was faulty; it may have worked perfectly except that one block unforeseeably

collapsed.

    Additionally, as Plaintiffs argue in their memoranda, if accidental or fortuitous damage,

disassembly, transport, and installation of Covered Property all constitute a “flawed process,”

then the Exclusion would supersede the Policy, thus making the insurance contract illusory.



3
  Defendant’s argument also ignores the fact that there is a transit provision in the Policy that
provides, “[t]his insurance is extended to apply to direct physical loss or direct physical damage
by a Covered Cause of Loss to the following Covered Property while in the due course of
transit: (1) Your Business Personal Property; and (2) Business Personal Property owned by
others that is in your care, custody or control.” See Dkt. No. 54-5, Ex. 1, at 33.
                                              - 10 -
Courts are discouraged from interpreting insurance policy exclusions in this way. See Lend

Lease (US) Constr. LMB Inc. v. Zurich Am. Ins. Co., 28 N.Y.3d 675, 685 (2017) (holding that

the exclusion was not illusory because it “d[id] not create a result that ‘would have the

exclusion swallow the policy”’” (quotation omitted)).

   Finally, the Court applies “the commonsense canon of noscitur a sociis—which counsels

that a word is given more precise content by the neighboring words with which it is associated.”

United States v. Williams, 553 U.S. 285, 294 (2008) (citations omitted); see also Yates v. United

States, 574 U.S. 528, 543 (2015) (relying on “the principle of noscitur a sociis—a word is

known by the company it keeps—‘to avoid ascribing to one word a meaning so broad that it is

inconsistent with its accompanying words, thus giving [it] unintended breadth…’” (quotation

and other citation omitted)); Harris v. Allstate Ins. Co., 309 N.Y. 72, 76-77 (1955) (applying the

principle of noscitur a sociis to interpret the meaning of a word in a list in an insurance

contract). Applying the canon of noscitur a sociis, one reading the Exclusion could find that the

term “workmanship” was meant to preclude coverage for faulty building of a product or piece

of property. The word “workmanship” is listed among other words related to development,

construction, and real property. Thus, “workmanship” likely means what one would expect it to

mean, “the execution or manner of making or doing something,” not mere accidents. See Wider

v. Heritage Maint., Inc., 14 Misc. 3d 963, 975 (Sup. Ct. N.Y. Cnty. 2007) (quoting Webster’s

Third New International Dictionary).

   Even if the Court were to find that the term “workmanship” unambiguously encompasses a

“flawed product or process” and had no other meaning, Defendant has not shown that it is

applicable to the situation at hand. The parties agree that the Press was damaged by accidental

or fortuitous events while being disassembled, transported, and installed, not while being built


                                               - 11 -
or made. The Court finds that such accidental or fortuitous events are not “workmanship”

because they are not encompassed in a “flawed process.” Accordingly, Defendant has not

satisfied its burden of establishing that the Exclusion applies.



   D. Coverage for lost business income

   The parties further dispute whether Plaintiffs are entitled to insurance coverage under the

Policy for Special Business Income and Extra Expenses. The Policy provides the following:

       A. COVERAGE
       We will pay … for the actual loss of Business Income you sustain and the actual,
       necessary and reasonable Extra Expense you incur due to the necessary
       interruption of your business operations during the Period of Restoration due to
       direct physical loss of or direct physical damage to property caused by or resulting
       from a Covered Cause of Loss at “Scheduled Premises” …

           1. Business Income means:

                a. Net Income (Net Profit or Net Loss before income taxes), including
                   Rental Income and Royalties, that would have been earned or
                   incurred; and
                b. Continuing normal operating expenses incurred, including Payroll
                   Expenses.
                c. …
                d. For manufacturing businesses, Net Income also includes the net sales
                   value of production.
                e. …
                f. …

           2. Extra Expense means the actual, necessary and reasonable expenses you
              incur during the Period of Restoration that you would not have incurred if
              there had been no direct physical loss of or direct physical damage to
              property caused by or resulting from a Covered Cause of Loss at
              “Scheduled Premises”. We will pay Extra Expense (other than the expense
              to repair or replace property) to:

               a. Avoid or minimize the suspension of business and to continue
                  operations at a “Scheduled Premises” or at replacement premises or
                  temporary locations, including relocation expenses and costs to equip
                  and operate the replacement location or temporary location.

                                               - 12 -
                 b. Minimize the suspension of business if you cannot continue operations.
                    …
See Dkt. No. 54-5, Ex. 1, at 60.

        Additionally, the Policy provides that the amount of Business Income loss will

be determined based on the following:

        (1) The Net Income of the business before the direct physical loss or direct
            physical damage occurred;
        (2) The likely Net Income of the business if no physical loss or no physical
            damage had occurred, but not including any Net Income that would likely have
            been earned as a result of an increase in the volume of business due to
            favorable business conditions caused by the impact of the Covered Cause of
            Loss on customers or on other businesses.
        (3) The operating expenses, including payroll expenses, necessary to resume
            business operations with the same quality of service that existed just before
            the direct physical loss or direct physical damage, and
        (4) Other relevant sources of information, …
See id. at 62.

        In particular, the parties dispute whether Plaintiffs are entitled to lost profits, lost labor

savings, and delayed maintenance savings. Plaintiffs base their lost profits claim on three

instances. First, Plaintiff Vanguard sold and removed a “Hantscho” press in September 2016 to

prepare to install the Press, but Plaintiff Vanguard could have operated the “Hantscho” press

between September 2016 and May 2017 if it had known the Press would be inoperable upon

installation. See Dkt. No. 54-1 at 25-26. Second, before learning that the Press was inoperable,

Plaintiff Vanguard bid on thirteen different publication titles with Bauer Publishing, including

“Closer” and “In Touch,” which Bauer wanted to place with Plaintiff Vanguard. See id. at 26.

However, Bauer Publishing was forced to award that print work to other printers because the

Press was inoperable. See id. Third, Plaintiff Vanguard was unable to take on extra work from

DC Entertainment because it could not do so profitably on its M130 printing presses, but it

could have taken on the extra work had the Press been operational. See id. at 27. Defendant, in


                                                 - 13 -
response, argues that Plaintiffs’ lost profit claims are too speculative, and it asserts that

Plaintiffs failed to mitigate their losses. See generally Dkt. No. 57 at 28-29; see also Dkt. No.

55-19 at 20-24; Dkt. No. 62, Def’s Reply, at 12-14.

    Plaintiffs also make three key points to support a judgment for lost labor and maintenance

expenses. First, Plaintiff Vanguard complained that, during the time that the Press was

commercially inoperative, it nevertheless incurred lease payments to Plaintiff Koursa totaling

$135,800. See Dkt. No. 54-1 at 28. Second, Plaintiffs claim that their damages for lost labor

savings represent the amount of money that Plaintiff Vanguard expended on labor costs during

the time the Press was commercially inoperative, but which it would not have incurred if the

Press had been operational. See Dkt. No. 59 at 25-26. Plaintiffs assert that this was because the

Press was far more efficient than the other printing presses; and, thus, it required lower labor

costs to run. See id. at 26. Third, Plaintiffs’ damages for delayed maintenance savings

represent the amount of money that Plaintiff Vanguard expended on maintenance costs during

the time the Press was commercially inoperative, but which it would not have incurred if the

Press had not been damaged. See id. These costs, Plaintiffs argue, constitute expenses incurred

during the Period of Restoration, which Plaintiff Vanguard would not have incurred if there had

been no direct physical loss or damage to the Press; and, as such, fall squarely within the

Policy’s definition of “Extra Expense[s].” See id.

    Defendant argues that there is no coverage under the Policy for such purported losses as

“lost labor savings due to delay in operation,” or “delayed maintenance savings.” See Dkt. No.

55-19 at 23. Alternatively, Defendant asserts that those claims are predicated on speculation

that a thirteen-year-old printing press would have performed to a certain level had it not been

damaged. See id. at 24; see also Dkt. No. 57 at 29; Dkt. No. 62 at 14.


                                                - 14 -
    “‘[T]he initial interpretation of a contract is a matter of law for the court to decide.’” Parks

Real Estate Purchasing Group, 472 F.3d at 42 (quoting Morgan Stanley Group Inc., 225 F.3d at

275 (internal quotation marks omitted)). As discussed above, courts must enforce provisions of

contracts that are “unambiguous and understandable.” See id. (citation omitted). Here, the

parties dispute whether the language of the Policy permits Plaintiffs to recover lost profits and

extra expenses.

   The language of the Policy is clear and unambiguous. Defendant promised to pay for the

“actual loss of Business Income” Plaintiffs sustained and the “actual, necessary and reasonable

Extra Expense[s]” they incurred due to the “necessary interruption” of their business operations

“during the Period of Restoration due to direct physical loss of or direct physical damage to

property caused by or resulting from a Covered Cause of Loss[.]” See Dkt. No. 54-5, Ex. 1 at

60. The Policy then defines the terms “Business Income” and “Extra Expense,” and lists factors

to be considered when calculating lost Business Income. See id. at 60, 62. Those factors

notably include the business’s net income before the damage or loss and its net income had the

damage or loss never occurred. See id. at 62. Keeping this language from the Policy in mind,

the Court addresses Plaintiffs’ three claims for lost profits in turn.

   First, Plaintiffs owned and operated the Hantscho press through September 2016, removing

and selling it only so that they would have room for the Press when it arrived. See Dkt. No. 54-

2 at ¶¶ 30-31. Plaintiffs could have operated the Hantscho press from September 2016 through

May 2017 had they known that the Press would be commercially inoperative. See id. at ¶ 35.

Because Plaintiffs operated the Hantscho press before they acquired the Press, they can show

their net income before the Press was damaged. Therefore, a reasonable factfinder could




                                                - 15 -
determine that Plaintiffs are entitled to lost profits under the Policy for the period of time when

they did not have access to either printing press.

   Furthermore, Plaintiffs allege that there were negotiations between Bauer Publishing and

Plaintiff Vanguard regarding the In Touch and Closer publications, though a final contract

would have been predicated on the Press’s full functionality. See id. at ¶¶ 37-38. Plaintiff

Vanguard also noted that it had previously run jobs for Bauer Publishing on its M130 presses.

See id. at ¶ 40. Between Plaintiff Vanguard’s and Bauer Publishing’s lengthy negotiations and

prior contracts, Plaintiff Vanguard could reasonably calculate the net income it would have

earned from printing the In Touch and Closer publications had the Press been operable. Thus, a

reasonable factfinder could find in favor of Plaintiffs with respect to these lost profits.

   Finally, Plaintiffs contend that, in January 2017, DC Entertainment asked Plaintiff

Vanguard to bid on a long-term contract for its print jobs, advising that it wanted to place

approximately $1.5 million worth of print business with Plaintiff Vanguard and gradually

increase that volume of business to as much as $3 million. See id. at ¶¶ 51-52. Plaintiff

Vanguard already had a business relationship with DC Entertainment and had produced print

jobs for it on its M130 presses in the past. See id. at ¶ 45. Plaintiff Vanguard negotiated a long-

term contract with DC Entertainment and responded to bid requirements for the company, but it

did so cautiously until it knew that the Press would be operational. See id. at ¶¶ 53-55. Once

the Press was commercially operational, Plaintiff ran print jobs for DC Entertainment on it; but,

until then, it was left to rely on its M130 presses, which were less efficient and more expensive

to run. See id. at ¶¶ 56-57. Based on Plaintiff Vanguard’s long-term relationship with DC

Entertainment, its negotiations, and its eventual long-term contract, Plaintiffs could show both

their net profits before the Press was received damaged and if it had been operational since it


                                                - 16 -
was installed. Accordingly, a reasonable factfinder could conclude that Plaintiffs were entitled

to these lost profits under the Policy.

    In sum, the parties do not dispute that the Press was Covered Property or that the damage

was caused by a Covered Event. See Dkt. No. 59 at 7 (citing Dkt. No. 55-19 at 15-19). As the

Court found above, Plaintiffs are entitled to insurance coverage to the extent the Policy allows.

The Policy clearly permits Plaintiffs to recover some lost profits and extra expenses caused by

the physical damage and loss of the Press.4 The Court further finds that Plaintiffs have met

their burden of showing that they lost profits and that a reasonable factfinder could conclude

that those lost profits were covered under the Policy. Finally, the amount of lost profits and

extra expenses to which Plaintiffs are entitled creates an issue of fact that the Court cannot

determine at the summary judgment stage. A factfinder will have to determine the disputed

amount of damages after considering all of the evidence. Thus, for the above-stated reasons,

the Court grants Plaintiffs’ motion for partial summary judgment entitling them to coverage for

lost profits and extra expenses as the Policy allows and denies Defendant’s motion for summary

judgment requesting the Court dismiss Plaintiffs’ claims.


                                          IV. CONCLUSION

       After carefully considering the entire file in this matter, the parties’ submissions, and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiffs’ motion for partial summary judgment, see Dkt. No. 54, is

GRANTED; and the Court further




4
  The Court notes that “lost labor savings” and “delayed maintenance savings” as Plaintiffs
describe them are clearly covered by the Policy as Extra Expenses that would not have been
incurred had the Press not been damaged. See Dkt. No. 54-5, Ex. 1 at 60.
                                               - 17 -
       ORDERS that Defendant’s cross-motion for summary judgment, see Dkt. No. 55, is

DENIED; and the Court further

       ORDERS that trial of this action shall commence at 10:00 a.m. on August 25, 2020, in

Syracuse, New York. The Court will issue a separate Final Pretrial Scheduling Order, setting

forth the deadlines for filing pretrial submissions, including motions in limine, at a later date.


IT IS SO ORDERED.


Dated: April 8, 2020
       Syracuse, New York




                                               - 18 -
